Citation Nr: 1717964	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-34 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder characterized by a chronic cough, to include a respiratory disorder and/or gastroesophageal reflux disease (GERD), to include as secondary to service-connected testicular carcinoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel





INTRODUCTION


The Veteran had active service in the Air Force from October 1969 to September 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board, most recently in June 2016, at which time the issue on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Veteran seeks service connection for a disorder characterized by a chronic cough, contending that his cough began during active service and has continued since that time.  According to a July 2014 VA medical opinion, the Veteran's chronic cough is most likely caused by or a result of gastroesophageal reflux disease (GERD), which was first diagnosed after service.   With regard to etiology, the examiner opined that the Veteran's GERD was less likely as not incurred in or otherwise related to service, as there was no objective evidence of its onset during or proximate to service.  An additional VA examination was provided in December 2016.  The December 2016 examiner also opined that the Veteran's GERD was less likely as not incurred in or otherwise related to service, as he was not diagnosed with GERD until 2004, six years after his active service ended.  In addition, the December 2016 examiner stated that the cause of the Veteran's chronic cough was likely "multifactorial," but did address the previous examiner's finding that the cough was most likely caused by GERD.  

The VA negative nexus opinions in this case are inadequate for a number of reasons.  First, the opinions are based on the absence of in-service documentation of GERD or a chronic cough.  However, a service treatment record dated in September 1998, prior to the Veteran's retirement from active service, shows that he sought treatment for chronic clearing of the throat and cough.  The Veteran was noted to have daily nasal discharge in the posterior pharynx, and he was assessed as having chronic PND.  The VA opinions do not acknowledge that treatment record or address whether the condition identified in service is related to the Veteran's current GERD diagnosis or to any other disorder characterized by a chronic cough.  In addition, neither opinion gives proper consideration to the Veteran's competent reports of symptomatology, namely that his chronic cough started during service and progressively worsened during and after service.  Finally, the VA opinions offer conflicting assessments regarding the etiology of the Veteran's chronic cough without providing sufficient explanations for the conclusions reached.  

As the VA opinions of record are inadequate, they cannot serve as the basis of a denial of entitlement to service connection.  Thus, remand is necessary to obtain a supplemental VA opinion that considers the Veteran's documented in-service treatment for a chronic cough and his competent reports of symptomatology.  The opinion obtained on remand should also provide an adequate explanation for the etiology of the Veteran's chronic cough, taking into consideration the conflicting opinions of the July 2014 and December 2016 VA examiners.  
  
The Board also observes that the December 2016 VA examination report cites to relevant VA medical center records dated from March 2009 to March 2014 that are not currently contained in the Veteran's electronic claims file.  Accordingly, current VA treatment records, as well as any relevant private treatment records, should be identified and obtained prior to deciding the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.

2.  Return the electronic claims file to the December 2016 VA examiner, if available, in order to obtain a medical opinion as to the nature and etiology of any disability characterized by a chronic cough, to include GERD.  The examiner must review the claims file and note that review in the report.  Based on a review of the record, the examiner should accomplish the following:
  
(a)  Identify any disability characterized by a chronic cough that has been present since the Veteran filed his claim.  

(b)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability characterized by a chronic cough, to include GERD, had its onset during active service or is otherwise etiologically related to active service.

(c)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability characterized by a chronic cough, to include GERD, was caused or aggravated (chronically worsened) by service-connected testicular carcinoma, to include the radiation treatment provided.

In forming the opinions, the examiner should specifically comment on the Veteran's documented treatment for a chronic cough during service, as well as his lay statements regarding the onset of his chronic cough.  The examiner should also discuss the conflicting July 2014 and December 2016 opinions regarding the etiology of the Veteran's chronic cough.  

The rationale for all opinions expressed must be provided.

If the December 2016 VA examiner is not available, the claims file should be provided to another examiner with sufficient expertise to provide the requested medical opinions and supporting rationale.  Another VA examination should be performed only if deemed necessary by the examiner providing the requested opinion.

3.  Confirm that the any VA examination and opinions provided comport with this Remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




